Citation Nr: 0205545	
Decision Date: 05/29/02    Archive Date: 06/11/02

DOCKET NO.  94-38 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for a psychiatric 
disorder.  

3.  Entitlement to service connection for impotence.

4.  Entitlement to an increased rating for arterial 
hypertension, currently evaluated as 20 percent disabling, to 
include whether a rating in excess of 10 percent was 
warranted prior to July 2001.  

ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel




INTRODUCTION

The veteran had active military service from September 1971 
to August 1973, from August 1974 to August 1977, and from 
December 1987 to November 1991.  

The appeal arises from a June 1994 rating action prepared by 
the Department of Veterans Affairs (VA) regional office (RO) 
in San Juan, Puerto Rico.  It was perfected for appeal in 
September 1994, and then forwarded to the Board of Veterans' 
Appeals (Board) in Washington, DC.  In June 1996, the Board 
remanded the case for additional development.  It has since 
been returned to the Board.  

In addition to the foregoing, it is observed that when the 
case was remanded by the Board in 1996, the issues on appeal 
included a claim for service connection for headaches.  In a 
November 2001 rating action, however, that claim was granted 
by the RO.  Accordingly, it is no longer before the Board.  


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained.  

2.  There is no medical evidence showing that the veteran 
currently has sinusitis, or that he is impotent; he no longer 
contends that he is impotent.  

3.  A psychiatric disorder was first shown years after 
service, and a link between a psychiatric disorder and 
service has not been demonstrated by any competent evidence.  

4.  Prior to July 2001, the veteran's arterial hypertension 
is not shown to have been productive of diastolic pressure 
predominantly 100 or more, nor was there systolic pressure of 
predominantly 200 or more.  




5.  Since July 2001, the veteran's arterial hypertension is 
not shown to be productive of diastolic pressure 
predominantly 120 or more.  


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. § 3.303 
(2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

2.  A psychiatric disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. 
§ 3.303 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

3.  Impotence was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. § 3.303 
(2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

4.  The criteria for an evaluation in excess of 10 percent 
for arterial hypertension prior to July 2001 are not met, nor 
are the criteria met for an evaluation in excess of 20 
percent for this disability from July 2001.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.1, 4.2. 4.7, 
Diagnostic Code 7101 (as in effect prior to and since January 
1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that the VA's duties, as set out in the VCAA, have been 
fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, codified as amended at 38 U.S.C.A. §§ 5102 
and 5103.  In this regard, the Board notes that the rating 
actions promulgated during the appeal period that were 
provided the veteran, as well as the statement of the case 
and supplemental statements of the case sent to him, 
essentially notified the veteran of the evidence required to 
grant his claims and of the information and evidence needed 
to substantiate them.  Thus, the notification requirements of 
the VCAA have been satisfied, and there is no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A.  As to this duty to assist, it is 
observed that the veteran's service medical records have been 
associated with the claims file, the post service treatment 
records he has identified have been obtained, and the veteran 
has been examined for VA purposes on a number of occasions in 
connection with his appeal.  Moreover, the veteran has not 
made the Board aware of any other pertinent medical evidence 
that could be obtained.  As such, the Board finds that as 
with the notice requirements of the VCAA, the development 
requirements of that law also have been met.  Under these 
circumstances, the Board may proceed to address the merits of 
the veteran's claims.  

Service Connection

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  In addition, when a disease is 
first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
38 C.F.R. § 3.303.  

A review of the record reflects that in August 1993, the 
veteran submitted the claim for benefits, which have become 
the subject of this appeal.  At that time, the veteran did 
not indicate that he had received any relevant medical 
treatment since his discharge from service in 1991, but 
nevertheless, he was scheduled for examinations, and his 
service medical records were obtained. 

The veteran's service medical records do not show any 
complaints, treatment or diagnoses of sinusitis or impotence.  
They do show that in 1989, the veteran indicated that he had 
experienced "nervousness," but other than explaining he 
meant he "gets mad occasionally," this was not investigated 
or characterized as a psychiatric disorder.  No specific 
psychiatric disorder was ever diagnosed in service. 

The examinations conducted for VA purposes in connection with 
his claim took place in October 1993 and November 1993.  The 
reports from these examinations show that the veteran was 
considered to possibly have chronic sinusitis, as the 
diagnosis entered in that regard was "Rule out chronic 
sinusitis."  He was also diagnosed to have dysthymia with 
anxiety features, but the examiners did not in any way 
indicate that these disabilities were considered to be 
related to service.  The examinations revealed no evidence of 
any genitourinary pathology.  

In 1995, the veteran was examined in connection with the 
Persian Gulf Registry.  At that time, the veteran's nose was 
described as within normal limits, and there were no entries 
made indicative of a genitourinary problem or impotence.  
Consideration was given, however, to the possibility that the 
veteran had post traumatic stress disorder versus 
schizophrenia, but there is no indication that any follow-up 
was undertaken concerning the question of the veteran's 
precise psychiatric diagnosis.  

Thereafter, the veteran was examined again for VA purposes in 
August 1997.  The reports from these examinations do not 
reflect any diagnosis of sinusitis or of any nasal problems.  
Likewise, the veteran was considered to have a normal 
external genitalia, and there was no diagnosis made of any 
genitourinary disorder, including impotence.  The veteran, 
however, was diagnosed to have an anxiety disorder, but as to 
this condition, the examiner specifically noted that the 
"veteran's symptoms of anxiety are in no way related to his 
previous periods of military service."  

Subsequently, VA outpatient treatment records dated between 
1999 and 2001 were associated with the claims file.  These do 
not reflect any treatment being provided for either sinusitis 
or impotence, although the veteran was apparently seen at a 
mental hygiene clinic where he was diagnosed to have a 
depressive disorder.  Although the veteran apparently 
expressed his contention at that time that his psychiatric 
problems arose in service, the examiner did not indicate that 
he (the examiner) was of the view that this condition was 
related to the veteran's military service.  

The veteran was examined yet again for VA purposes in June 
and July 2001.  This included a psychiatric evaluation that 
resulted in a diagnosis of anxiety disorder.  As with the 
previous examinations, however, there was no indication that 
this was considered to be related to the veteran's military 
service.  The evaluations of the veteran also included a 
genitourinary examination.  Significantly, it was recorded in 
this examination report that the veteran reported he was 
capable of engaging in sex, but that he considered the 
quality to have been diminished.  The diagnosis in this 
regard was erectile dysfunction of mild degree.  As to 
sinusitis, the report of the general medical examination 
included the notation that there was no pathologic finding 
with respect to the veteran's nose or sinuses.  

As set forth above, the veteran's service medical records do 
not reflect any diagnosis or treatment for any of the claimed 
disabilities.  The veteran no longer contends that he is 
actually impotent, and since 1993, there is no medical record 
suggesting that the veteran has sinusitis.  One of the basic 
tenets of a claim for service connection is competent 
evidence of the claimed disability.  Since the veteran no 
longer contends that he is impotent and there is no competent 
medical record suggesting that he ever was impotent, there is 
no basis for awarding service connection for that disability.  

A condition such as sinusitis would have to be shown by 
medical diagnosis.  See Brammer v. Derwinski, 3 Vet.App. 223, 
225 (1992).  Here, the veteran has not identified any source 
from which records could be obtained showing a diagnosis of 
sinusitis, and as set forth above, there is no medical record 
since 1993 suggesting that he has sinusitis.  Simply stated, 
the information and evidence of record in this case fails to 
show that the veteran has the disability (sinusitis) for 
which service connection is now sought.  In the absence of 
medical evidence reflecting the current presence of the 
claimed disability, the appeal in this regard must be denied.  

Regarding a psychiatric disorder, the record consistently 
shows that, since 1993, (approximately two years after 
service), the veteran has been diagnosed to have a 
psychiatric disability.  The records are also consistent in 
their failure to reflect any link between these diagnoses and 
the veteran's military service.  Indeed, one psychiatric 
examination report specifically included the opinion there 
was no link between the veteran's psychiatric illness and 
service.  In the absence of any diagnosis or treatment of 
psychiatric illness in service or of any competent evidence 
linking the veteran's current psychiatric disorder to 
service, a basis upon which to establish service connection 
for this disability has not been presented, and the veteran's 
appeal in this regard is denied.  

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

The veteran's service medical records in this case shows 
that, in 1989, he had a blood pressure level recorded as 
140/100, which went down to 118/82 when it was retaken.  A 
service record dated in February 1990, however, showed a 
blood pressure level of 130/100, and when the veteran was 
examined for VA purposes in connection with this claim in 
October 1993 and November 1993, his blood pressure levels 
were recorded as 170/120, 165/118 and 140/105.  On this 
record, the RO established service connection for arterial 
hypertension and assigned a 10 percent disability evaluation 
effective from August 1993.  

Subsequently dated records do not include many occasions when 
the veteran's blood pressure levels were recorded.  During 
the veteran's 1995 Persian Gulf Registry examination, his 
blood pressure was 110/70.  When examined for VA purposes in 
August 1997, the veteran's blood pressure was apparently 
taken three times.  The results were 160/88, 152/94 and 
160/92, and it was noted that there was no evidence of heart 
disease or any cardiovascular reason to limit the veteran's 
daily activities.  Outpatient treatment records dated in 
October 1999, revealed the veteran's blood pressure was 
130/90, and in September and November 2000, the veteran's 
blood pressure was 110/80 and 120/80, respectively.  In an 
April 2001 record, it was noted that the veteran's blood 
pressure was 180/90, and when the veteran was most recently 
examined for VA purposes in June 2001, his blood pressure was 
170/110 on each of the three times it was taken.  

The veteran's arterial hypertension has been evaluated under 
the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101.  
Under this code as in effect when the veteran initiated his 
claim in 1993, a 10 percent rating was assigned when the 
diastolic pressure was predominantly 100 or more.  In 
addition, when continuous medication was shown necessary for 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent was to be assigned.  To warrant a 20 percent rating 
under the criteria in effect at that time, it was necessary 
for diastolic pressure to be predominantly 110 or more with 
definite symptoms.  The next higher 40 percent rating was 
assigned where diastolic pressure was predominantly 120 or 
more with moderately severe symptoms.  

During the pendency of the veteran's appeal, the criteria for 
evaluating diseases of the arteries and veins were revised.  
These changes became effective in January 1998.  62 Fed. Reg. 
65,219 (December 11, 1997).  Under the new criteria, a 10 
percent rating under Diagnostic Code 7101 for hypertension is 
assigned when diastolic pressure is predominantly 100 or 
more; or systolic pressure predominantly 160 or more, or as 
the minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
assigned with diastolic pressure predominantly 110 or more, 
or with systolic pressure predominantly 200 or more.  A 40 
percent rating is assigned when diastolic pressure is 
predominantly 120 or more.  

The U.S. Court of Appeals for Veterans Claims has held that, 
where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet.App. 308, 
312-313 (1991).  See also Baker v. West, 11 Vet.App. 163, 168 
(1998).

In this regard, the Board notes that some of the criteria for 
assigning a 20 percent evaluation for hypertension in effect 
prior to, and since January 1998, are nearly identical.  In 
order to establish entitlement to that evaluation, both 
versions require that diastolic pressure be predominantly 110 
or more.  Under the prior version, however, it was also 
necessary for there to be definite symptoms, whereas this 
requirement is not present under the newer regulations.  In 
addition, under the more recent version, a 20 percent rating 
also may be assigned when systolic pressure is predominantly 
200 or more.  It would appear, therefore, that a 20 percent 
rating under the more recent version of this regulation would 
be more easily met since it only requires demonstration of a 
particular minimum diastolic pressure rather than include a 
showing of some additional definite symptoms.  The more 
recent version also allows for a 20 percent rating when a 
particular systolic pressure level is demonstrated.  

In reviewing the evidence, it is apparent that whether the 
old or new version of the regulation is considered, the 
veteran did not meet the criteria for a 20 percent rating 
prior to July 2001.  As shown above, the veteran's systolic 
pressure level has never approached 200, and at no time was 
his diastolic pressure level shown to be even as high as 100 
during this period.  Thus, whether consideration is given to 
either the old or new criteria, prior to July 2001, there is 
no basis for assigning a disability evaluation for the 
veteran's hypertension in excess of the 10 percent that was 
then in effect.  

With respect to a rating in excess of 20 percent since July 
2001, the only available evidence is the report of 
examination conducted for VA purposes at that time.  (It was 
this evidence which formed the basis for the rating increase 
to 20 percent.)  As already indicated, the veteran's blood 
pressure levels at that time were 170/110 on each of the 
three occasions it was taken.  Obviously, this does not meet 
the criteria for a 40 percent rating since the diastolic 
level is not shown to be 120 or more.  Accordingly, whether 
consideration is given to the old or new criteria, 
entitlement to a rating in excess of 20 percent for the 
veteran's arterial hypertension after July 2001 is not 
warranted, and the veteran's appeal in this regard is denied.  


ORDER

Service connection is denied for sinusitis, a psychiatric 
disorder and impotence.

Entitlement to a rating in excess of 10 percent for arterial 
hypertension prior to July 2001 is denied.  

Entitlement to a rating in excess of 20 percent for arterial 
hypertension after July 2001 is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

